Citation Nr: 0307240	
Decision Date: 04/15/03    Archive Date: 04/24/03	

DOCKET NO.  99-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

(The issues of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder, an eye disorder including cataracts and blurred 
vision, hypertension, residuals of a cerebrovascular 
accident, bilateral pes planus and a seizure disorder, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities will be 
the subjects of a separate decision of the Board)  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
May 1955, including a period of duty in Korea during the 
Korean Conflict.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of May 1998 and April 2002 by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By the May 1998 decision, the 
Board, among other determinations, found that previously 
disallowed claims for service connection for a back 
disability, a left knee disability, and a right knee 
disability had not been reopened by submission of new and 
material evidence and denied service connection for vision 
problems to include blurred vision, cataracts as secondary to 
blurred vision, a psychiatric disorder to include major 
depression, and hypertension, and denied a total rating based 
on individual unemployability due to service-connected 
disabilities.  On appeal the Board has consolidated the eye 
claims involving cataracts and blurred vision into a single 
issue.  The Board also notes that although the RO has 
addressed an issue involving a "back condition and 
arthritis," it is clear from the text of the rating decision 
that the arthritis in question involves the knees and that 
service connection for each had previously been denied; 
hence, the back and each knee will be discussed herein as 
separate issues.  

By the April 2002 rating decision, the RO denied service 
connection for residuals of cerebrovascular accident, 
bilateral pes planus, and a seizure disorder.  

By a rating decision of September 2002 the RO assigned a 
compensable rating of 10 percent for bilateral hearing loss 
from September 2002, increased the rating for residuals of 
cold weather trauma to the right lower extremity from 
20 percent to 30 percent from July 2002, and increased the 
rating for residuals of cold weather trauma of the left lower 
extremity from 20 percent to 30 percent from July 2002.  The 
veteran has not filed a notice of disagreement with these 
determinations to date; consequently, these matters are not 
before the Board at the present time.  A notice of 
disagreement received at the RO before October 4, 2003, would 
be considered timely for the purpose of initiating an appeal 
of these determinations, should the veteran so desire.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.302 (2002).  

The veteran's contentions on appeal are contained largely in 
a 15-page document addressed to the Board that bears the date 
of March 2001 but was not added to the record until December 
2002, when it was date-stamped by the RO.  The substantive 
allegations relating to individual disabilities will be 
addressed elsewhere, but some comment is in order.  First, 
the attorney appears to be arguing that a number of the 
issues on appeal, apparently those denied in May 1998 as not 
well grounded, have not been developed and readjudicated 
under the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board notes, however, that a determination as to the 
sufficiency of RO compliance with the VCAA is set forth below 
and that additional development with respect to several of 
the issues is being addressed in a separate development 
memorandum.  The Board has the authority under the VCAA and 
the regulations promulgated there to undertake the actions 
necessary to ensure that the requirements of the new law are 
satisfied and has done so.   

Second, the attorney makes a number of nonspecific 
allegations of clear and unmistakable error (CUE) under 
38 C.F.R. § 3.105(a) by the RO in the processing of the 
veteran's appeal, particularly with respect to a statement of 
the case issued in November 2000.  The Board is unable to 
confirm that a statement of the case or supplemental 
statement of the case was issued in November 2000.  A 
supplemental statement of the case was issued in June 2000 
and another was issued in February 2001.  In any event, the 
concept of CUE is inapplicable to challenges to 
determinations that have not yet become final.  CUE is by 
definition a collateral attack on a final determination.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Bustos v. 
West, 179 F. 3d. 1378 (Fed. Cir. 1999).  

In light of the decision herein to reopen the previously 
disallowed claims for disability of the back and knees, and 
because of the need to obtain specific documents to satisfy 
the VCAA, the Board will undertake, before proceeding with 
adjudication of the issues of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder, an eye disorder including 
cataracts and blurred vision, hypertension, residuals of a 
cerebrovascular accident, bilateral pes planus and a seizure 
disorder, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, additional evidentiary development pursuant to 
authority granted by newly promulgated VA regulations.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)) (2002).  The Board will thereafter enter 
a separate decision addressing these issues based upon all of 
the relevant evidence of record, including that received 
pursuant to the Board's development.  


FINDINGS OF FACT

1.  By an April 1994 decision, the Board of Veterans' Appeals 
denied service connection for a back disorder and a left knee 
disorder.  

2  Evidence received since the April 1994 Board decision 
includes documents that bear substantially and materially on 
the issue at hand, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the underlying 
service connection claims.  

3.  By rating decisions of April 1981 and October 1983, the 
RO denied service connection for a disorder of the right 
knee; the veteran did not appeal either denial.  

4.  Evidence received since the October 1983 unappealed 
rating decision includes evidence that bears significantly 
and directly on the issue at hand, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order for the Board to fairly decide the merits of the 
underlying service connection claim.  

5.  The competent evidence of record does not establish that 
the veteran engaged in combat with the enemy during his 
period of active military service.  

6.  The veteran's accounts of alleged stressful events during 
service are not corroborated by credible supporting evidence.

7.  The claimant is not credible as to his evidentiary 
assertions advanced in support of a claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board's prior final 
disallowance of service connection for a back disorder in 
April 1994 is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

2.  Evidence received since the Board's prior final 
disallowance of service connection for a left knee disorder 
in April 1994 is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  Evidence received since the RO's final disallowance of 
service connection for a right knee disorder in October 1983 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).



4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA.  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of the veteran's claim were explained in the 
statement of the case and in subsequent supplemental 
statements of the case.  

In addition, with respect to PTSD, the record shows that in 
November 1997 the RO mailed the veteran a letter that 
provided general information concerning the information 
required to establish service connection for a disability as 
well as a detailed description of the information required 
from him to enable the VA to process his PTSD claim, 
including the events in service claimed as stressors for 
PTSD, the dates and locations of such events, his unit at the 
time of each incident reported and the names and unit of 
casualties resulting from each such incident.  The letter was 
accompanied by forms authorizing the release of medical 
records to the VA.  A March 2001 letter described the VA duty 
to assist the veteran pursuant to the VCAA and advised the 
veteran of a need for further verification of his stressor 
claims.  The essence of the approach set forth in the VA 
letters was to allocate the responsibility for procuring 
evidence between the veteran and VA by obligating the VA to 
make official requests for all records for which the veteran 
provided adequate identifying information and signed release 
authorizations.  The Board finds that this division of 
responsibility is adequate to satisfy the Quartuccio 
requirements.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the Board notes that the 
present determination involving disabilities of the back and 
knees is limited to whether new and material evidence has 
been submitted to reopen previously denied service connection 
claims.  The regulations implementing the VCAA limit the VA 
duty to assist an individual attempting to reopen a 
previously denied claim to procurement of Government records, 
including VA records, service department records, and records 
from other federal agencies.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  In light of the Board's decision herein 
to reopen the service connection claims as to the back and 
knees, to the extent that additional evidentiary development 
is required to satisfy the VCAA, the Board will conduct such 
development in preparation for entry of a final decision on 
the merits of the claim.  

With respect to the issue of service connection for PTSD, the 
Board concludes that the relevant evidence in this case has 
been developed to the extent possible.  Since the record 
amply demonstrates that PTSD has been diagnosed by post VA 
and private examiners, the development efforts have of 
necessity focused on attempts to document a service-related 
stressor for the disorder.  All available service department 
medical and personnel documents have been obtained, and the 
stressor information provided by the veteran has formed the 
basis for RO requests to the US Armed Services Center for 
Research of Unit Records (USASCRUR).  While the historical 
reports supplied by the USASCRUR do not appear to cover the 
full length of the veteran's period of duty in Korea, a 
request for additional histories is not warranted in the 
absence of additional information from the veteran concerning 
the specific dates and places of the stressor incidents 
claimed.  The veteran has undergone a VA psychiatric 
examination to ascertain whether PTSD is present.  The 
veteran has identified no other potentially fruitful sources 
of information concerning any events in service that might 
potentially qualify as PTSD stressors, and in the absence of 
such information, the Board is left without further leads to 
follow to document the veteran's case.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the notification and duty to 
assist provisions of the VCAA have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F.3d 1356 (1998); Elkins 
v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

The substantive elements required to establish service 
connection for PTSD are set forth in 38 C.F.R. § 3.304.  The 
version of the regulation applicable to claims received after 
March 7, 1997, provides as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Credibility

The Board finds that the appellant's credibility with respect 
to all the issue of entitlement to service connection for 
PTSD is a determinative question.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed.Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
   
Because of petitioner's inconsistent 
affidavits and her expressed recognition 
of the difficulties of remembering 
specific dates of events that happened so 
long ago, [I] give greater credence and 
weight to the contemporaneous medical 
records filed in this matter.
   
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 
   
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980). 
 
 Medical records, in general, warrant 
consideration as trustworthy evidence.  The 
records contain information supplied to or by 
health professionals to facilitate diagnosis 
and treatment of medical conditions.  With 
proper treatment hanging in the balance, 
accuracy has an extra premium.  These records 
are also generally contemporaneous to the 
medical events.
   
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis added.) 
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's credibility in question.

New and material evidence -- Back, left knee and right knee 
disorders  

The question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the merits of the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
must always be considered, regardless of the action of the 
RO.  Barnett, Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

It should be noted that the amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 
5108).  The amendments are not applicable to the present 
appeal and would not change the result in any event.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final 
disallowance of that claim.  It makes no difference whether 
the last final disallowance was based on the merits of the 
claim or on a determination that no new and material evidence 
had been presented following any earlier final disallowance.  
Evans v. Brown, 9 Vet. App. 273 (1996) (an RO or Board 
decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

The Board's April 1994 denial of service connection for back 
and left knee disabilities was final as a matter of law.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  The RO's 
October 1983 denial of service connection for a disability of 
the right knee became final after one year in the absence of 
an appeal by the veteran.  38 U.S.C.A. § 7105.  

Service medical records show that no abnormality of the back 
or either knee was reported on examination for enlistment in 
January 1954.  In April 1954 the veteran was seen for 
complaints of "back trouble."  In September 1954 he was seen 
for complaints of a sore back after falling against a barrel.  
A previous history of an injury to the back due to an 
automobile accident was noted.  Medication was prescribed.  
It was noted five days afterward that the veteran's back 
still hurt.  In October 1954 he was seen for "arthritic 
pains, lt. knee associated with cold."  Treatment consisted 
of a heat pad, an ace bandage and medication.  On examination 
for separation in May 1955, the spine and lower extremities 
were reported as normal.  Pertinent complaints by the veteran 
consisted of cramps in the legs.  The veteran underwent a 
Reserve examination in June 1959.  No significant abnormality 
of the spine or lower extremities was reported.  

Records from the Lutheran Memorial Hospital show that the 
veteran was admitted in December 1979 for complaints of 
continuing back pain following a truck accident in May 1979.  
A facet rhizotomy was performed at several levels of the 
lumbar spine bilaterally.  The procedure did not bring 
relief, and the veteran was readmitted January 1980 for a 
myelogram, which was negative.  The final diagnosis was 
lumbosacral strain, possible lumbosacral facet syndrome.  

The veteran underwent a VA orthopedic examination in March 
1981.  He related that he had been told that he had had 
arthritis in service.  His present complaints were that his 
knee ached and gave out at times.  He also complained of low 
back pain.  X-rays showed minimal degenerative changes of the 
knees.  X-rays of the lumbar spine showed minimal 
hypertrophic or degenerative arthritic changes primarily at 
L3 and L4.  

A June 1981 report was received from R. M. House, M.D., an 
orthopedist, who reported that X-ray findings included mild 
lipping of the right side of the body of L2, a sharp tilting 
of the 5th lumbar vertebra and the appearance of fracture of 
L4-on the right.  The diagnosis was facet syndrome L4 - S1 
due to old fracture of the pedicle of L4, right.  An April 
1983 statement from J. J. Bence, M.D., notes continuing low 
back and left knee problems.  

At a VA orthopedic evaluation in October 1983 the clinical 
impressions were chronic lumbar strain with possible old 
unresolved herniated nucleus pulposus at L4-L5 or L5 - S1 on 
the right; and extensor mechanism dysfunction of the left 
knee with early degenerative changes.  

The foregoing constituted the record at the time of the 
October 1983 rating decision.  Additional evidence reviewed 
by the Board in April 1994 included the report of a VA 
hospitalization in August 1959; the report of a May 1992 VA 
examination showing a diagnosis of degenerative joint disease 
of the knees; the report of a July 1983 VA hospitalization 
showing diagnoses of chronic low back pain and osteoarthritis 
of the knees; a May 1976 medical records from J. G. Yost, 
M.D., of the Hastings Orthopaedics, PC; statements from 
various members of the veteran's family; the transcript of an 
October 1983 Travel Board hearing; VA outpatient treatment 
records dated from 1992 to 1994; and the report of a December 
1992 VA hospitalization.  

Received in connection with the veteran's current petition to 
reopen his service connection claims involving the back and 
knees are statements dated in June 2000, May 2002, and July 
2002 from R. Wells, PA-C.  In the June 2000 statement, 
Mr. Wells stated that after reviewing the veteran's chart and 
doing a physical examination, "it became rather obvious that 
[the veteran's] military duty did enhance the complicating 
features found in [his] osteoarthritis of [his]spine and the 
neuropathy and radiculopathy (numbness and radiating pain) 
that [the veteran now has] on a daily basis."  In the May 
2002 statement, he indicated that during service the veteran 
had increased arthritis and joint stiffness secondary to 
exposure to excessive cold weather.  The statement indicated 
that examination showed peripheral neuropathy and rather 
marked decrease in sensation in the legs chronic pain in all 
joints rather marked osteoarthritis and back pain.  It was 
recommended that the veteran obtain further VA evaluation 
because it was more likely than not that the rather 
significant osteoarthritis and significant pain were more 
likely than not due to his "service connection exposure."  
The July 2002 statement listed diagnoses that included 
osteoarthritis.  

The statements from R. Wells are new in the sense that they 
have not previously been reviewed by VA decision makers and 
the Board finds that they satisfy the regulatory definition 
of "new and material" evidence.  The statements contain a 
medical conclusion that, if accepted, would tend to establish 
a medical nexus between the veteran's military service and 
his current disabilities of the back, left knee, and right 
knee.  There is no other medical evidence of record that sets 
forth a medical opinion regarding the nexus question.  This 
evidence is significant enough that it must be considered in 
order for the Board to fully decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Fossie v. West, 12 Vet. App. 1 
(1998).  Such evidence relates directly to the specific 
reasons cited for the prior denial, which included the 
absence of evidence of diabetes mellitus in service.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claims for service connection for 
disabilities of the back, right knee and left knee are 
reopened.  Whether the new and material evidence, viewed in 
conjunction with the evidence previously considered, will 
ultimately provide a basis for the granting of service 
connection for one or all of such disabilities is unrelated 
to the question of whether such evidence is sufficient to 
reopen the previously disallowed claims.  

Service Connection for PTSD 

Factual background.  

Service department records show that the veteran served in 
Korea during the period from July 1954 to April 1955.  
Decorations and medals received in service included the 
National Defense Service Medal, the Korean Service Medal, the 
United Nations Service medal, and the Good Conduct Medal.  
The veteran's service medical records contain no reference to 
complaints or findings of psychiatric abnormality.  
Psychiatric examination at separation was reported as normal.  
No psychiatric abnormalities were reported at a service 
department examination in June 1959.

A VA outpatient treatment record dated in October 1955 noted 
complaints of nervousness.  A provisional diagnosis of 
anxiety state was noted.  

VA medical records show that an adjustment disorder with 
depressed mood was diagnosed at a VA psychiatric examination 
for compensation purposes in September 1993.  The veteran was 
depressed because he could not get a job because of his back.  
A July 1983 hospitalization report notes a diagnosis of 
depression.  

The veteran's claim for service connection for PTSD was 
received in November 1997.  VA medical records received in 
support of the claim include the report of a hospitalization 
in July and August 1997 that lists diagnoses of major 
depression and PTSD.  A diagnosis of PTSD was recorded during 
a hospitalization in September and October 1997.  

In a June 1998 statement, a readjustment counseling 
specialist from a Vet Center related that the veteran had 
been first seen in January 1998 for a stressor letter.  He 
reported having had nightmares and restless sleep for 10 
years.  He reported that on arrival in Korea, a bridge blew 
up right after the train he was on passed over it.  In Korea 
he served as a half-track and tank driver and did guard duty, 
in connection with which he had to do occasional patrols.  He 
related that once on guard duty a monkey jumped out of a tree 
onto his back and grabbed him around the neck, leading him to 
believe that someone had sneaked up on him and was going to 
kill him.  He related that he had been subject to sniper 
fire, enemy infiltration and ransacking by the South Koreans.  
He stated that he had first yelled at, and then shot, a 
Korean who had sneaked into a tent and stolen various items.  
He reported various post service symptoms such as nightmares, 
fear of being unable to control himself when angry, and being 
startled easily.  

The veteran underwent a VA psychiatric examination in 
December 1998.  He related that after killing the Korean 
intruder he continued to hit him several times with the rifle 
and had to be restrained.  The memories of this event had 
returned repeatedly.  He described nightmares and distress at 
exposure to events that symbolized or resembled events of 
Korea.  He described sleep pattern disturbance and high 
anxiety levels that he managed with alcohol.  He had 
difficulty getting along with people because of irritability.  
A psychological profile was reported to be consistent with 
PTSD of at least moderate severity.  The Axis I diagnosis was 
PTSD, moderate severity.

In May 1999, the USASCRUR submitted an interim report to the 
RO.  The report indicated that it was not possible to 
determine whom the veteran knew or what he personally 
witnessed.  In a later report dated in November 2000, the 
USASCRUR indicated that available United States Army casualty 
files do not list the veteran.  The report indicated that the 
US Army Crime Record Center had no record of the shooting of 
a Korean infiltrator by the veteran.  The USASCRUR was unable 
to document that the veteran had been a perimeter guard or 
participated in perimeter patrols.  

Enclosed with the USASCRUR report were copies of quarterly 
unit history reports submitted by the 3rd Anti-Aircraft 
Artillery Automatic Weapons Battalion for the period from 
April to September 1954.  The reports were consistent in 
indicating that there had been no enemy activity, that no 
subversive activities were detected, and that no combat 
operations had taken place.  No death or injury to personnel 
as a result of enemy action or accident was noted.

The veteran submitted an additional statement of stressor 
information in May 2002.  He related that a week after 
arriving in Korea one of his best buddies had driven a pickup 
over a land mine and was killed.  He related that while 
guarding tanks while standing under a tree a monkey dropped 
on his back and scared the hell out of him because he thought 
it was a Korean.  He stated that one night while he was on 
guard duty the monkey was acting funny and was trying to tell 
him that a Korean was by the tents.  He related that when the 
Korean came out the veteran opened fire on him and then hit 
him over the head. 

In a July 2001 statement, a VA physician who had treated the 
veteran for PTSD depression related that PTSD symptoms had 
been quiet for many decades but had flared up about eight 
years ago with his retirement.  The statement related that 
the veteran had been in Korea on DMZ duty after the cease 
fire but that the cease fire was often broached and there 
were many fire fights and infiltrations along it in the 
"latter 1950's."  He related that the veteran had been 
involved in these undocumented fights and had made a personal 
kill that to this day was traumatic for him to discuss or 
recall.  

An April 2002 statement is of record from Dr. M. Canell, a 
consulting psychologist, co-signed by C. A. Mora, M.D., a 
psychiatrist.  The veteran related that he had been shot at a 
great deal by enemy small arms fire in Korea, fire that he 
characterized as "never ending and keeping us up all night."  
He stated that a close buddy had been killed and that he and 
an officer had been almost blown up when they hit a land 
mine.  He stated that he had picked up some of the body parts 
of others who were killed by the same mine, after which 
experience he "went crazy" and immediately thereafter shot a 
Korean officer.  This had begun to bother him about 15 years 
earlier.  The Axis I diagnoses included PTSD, anxiety 
disorder not otherwise specified, and major depression, 
recurrent, mild to moderate.

Discussion  

The applicable regulation, 38 C.F.R. § 3.304(f) sets forth 
three elements that must be satisfied before service 
connection for PTSD may be granted.  The record must show:  
(1) A current medical diagnosis of PTSD, (2) medical evidence 
of a causal nexus between currently-diagnosed PTSD and the 
claimed in-service stressor, and (3) credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  Cohen, Id.; Moreau v. Brown, 9 Vet. App. 389 
(1996).  See also Cuevas v. Principi, 3 Vet.App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  In view of the 
circumstances of this case, the third element must be 
considered first.  

The record contains a number of medical reports showing a 
diagnosis of PTSD based on the veteran's current psychiatric 
manifestations and his own self-report of traumatic incidents 
associated with military service in Korea.  Such stressor 
events consist of:  (1) nearly being killed in a land mine 
explosion which killed a friend, or being aware of a friend 
being killed by a land mine, (2) never-ending enemy small 
arms fire, (3) being scared by a monkey while on guard duty, 
(4) the killing of a Korean who was stealing items from an 
American tent.  The report from Drs. Canell and Mora refers 
to the shooting of a Korean officer.  It cannot be determined 
whether this is a further reference to the killing of the 
tent infiltrator or a separate incident.  

For a stressor to be sufficient for an award of service 
connection for PTSD, it must meet two requirements:  

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person [must have] involved intense fear, 
helplessness or horror."  

Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is determined by adjudicators; if stressors are 
found to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  West v. Brown, 7 Vet. App. 70 (1994) 
(the sufficiency of the stressor is a medical determination).  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. 
§ 1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations regarding the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (2001);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

The veteran's stressor allegations as reported to a VA 
physician and private psychiatric examiners suggest the 
occurrence of an extensive pattern of armed hostilities 
between American and North Korean forces but stop short of a 
claim that the veteran was involved in actual "combat with 
the enemy."  See  VAOPGCPREC 12-99 (Oct. 18, 1999) (holding 
that "[t]he ordinary meaning of the phrase 'engaged in combat 
with the enemy,' ... requires that a veteran that participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The unit 
histories received by the USASCRUR do not reflect actual 
combat with the enemy.  In fact, the quarterly reports 
covering first portion of the veteran's tour in Korea 
explicitly rule out combat, exchanges of fire, land mine 
explosions or casualties.  Accordingly, the veteran's 
stressor allegations may not be reviewed under a relaxed 
evidentiary standard of proof.  See 38 U.S.C.A. § 1154(b), as 
interpreted in Collette v. Brown, 82 F. 3d. 389 (1996) and 
Caluza v. Brown, 7 Vet. App. 498, (1995).  

Where a claimed PTSD stressor is not related to combat, its 
occurrence must be corroborated by credible supporting 
evidence.  Cohen, Doran, Id.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provides that corroboration must, and can only, be found in 
the service records."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1966) (quoting Doran).  Where a claim is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor."  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  "[C]redible supporting evidence 
of the actual occurrence of an inservice stressor cannot 
consist solely of after the fact medical nexus evidence."  

The specific incidents reported by the veteran are either 
refuted or unverifiable in the current record.  The reports 
from the USASCRUR contain no information that would 
corroborate the veteran's report of having been exposed to 
repeated small arms fire.  If such attacks were documented, 
the veteran's presence in the area of such attacks could be 
potentially accepted as corroboration that he had experienced 
such attacks personally.  See Suozzi v. Brown, 10 Vet. App. 
307 (1997), Pentecost v. Principi, 16  Vet. App. 124 (2002).  
In the present case, neither the occurrence of small arms 
fire nor the veteran's presence in the area of it is 
documented.  Moreover, as discussed more fully below, the 
evidence of record refutes the claim of continuous exchanges 
of fire in the area where the veteran was stationed and of 
the alleged death of a comrade from a land mine.  This raises 
questions not reached in Suozzi and Pentecost.  

There is no official documentation of the killing of an 
intruder in the veteran's camp.  An attempt by the USASCRUR 
to document the event through an inquiry to a unit that 
tracks crime activity was fruitless.  The record contains no 
corroboration of the veteran's claim that he was transferred 
because of the incident.  The incident involving being scared 
by a monkey is inherently unverifiable.  

The veteran has claimed that a friend was killed shortly 
after arriving in Korea and has reported seeing the bodily 
remains of personnel killed in a land mine explosion.  He 
specifically alleged the death of a member of his unit from a 
land mine shortly after he arrived in Korea.  Notwithstanding 
that the RO sent him a very detailed request form on which to 
report the specifics regarding this incident, he has provided 
no information that would possibly lead to verification of 
the death of one or more of these individuals, apart from the 
individual alleged killed shortly after the veteran reached 
Korea, through official channels.  Moreover, and more 
importantly, the administrative records covering his 
battalion's activities for this period expressly contradict 
the claim that land mine killed a member of his unit.  Those 
service department records likewise rebut the claims of 
unceasing exchanges of fire during the claimant's tour of 
duty in Korea.   In other words, two primary claims of the 
veteran with regard to alleged stressor events are not simply 
unconfirmed, they are directly contradicted by the service 
records.  The rebuttal of these two allegations goes not 
simply to those two allegations, but to the claimant's 
general credibility as to a claim for service connection for 
PTSD.   

The Board must point out that two of the most dramatic 
allegations of the claimant concerning the death of a comrade 
from a land mine and exposure to unceasing exchanges of fire 
during his tour in Korea are flatly shown to be false.  Where 
a claimant makes demonstrably false statements concerning 
fundamental factual points, the fact finder is entitled to 
draw the reasonable conclusion that not only is that 
assertion false, but also that the remaining evidentiary 
assertions of the claimant are without credibility.  See 
Phillips, supra.  This is particularly true in the 
circumstances of a claim for service connection for PTSD 
where the diagnosis itself is contingent upon a host of 
purely subjective symptoms that can only be ascertained from 
the evidentiary assertions of the claimant.  For example, 
there is no objective means by which a clinician can verify 
the content of alleged "intrusive thoughts," "nightmares" 
or "flashbacks."  

The Board has considered a series of decisions of the Court 
and their progeny concerning stressor verification and claims 
for PTSD in general.  These include specifically Cohen, 
supra., Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. West, 10 Vet. App. 307 (1997).  The Board must 
point out that all of these cases can be distinguished 
fundamentally from the circumstances here because in none of 
these cases was the Court presented with a finding of fact by 
the Board that the claimant was not credible as to his 
evidentiary assertions with regard to PTSD based upon the 
submission of a demonstrably false material statements in 
support of the claim.   The difference between the assertion 
that two of the most significant stressors involved the death 
of a comrade from a land mine and unceasing exchanges of fire 
and the actual circumstances demonstrated by the service 
department records is not a matter of relatively minor 
discrepancies of details or failure to confirm all aspects of 
the claimant's assertions when some of them are confirmed.  
It is the demonstration that the claimant submitted a 
massively false material statements that go to the heart of 
whether his evidentiary assertions as to alleged PTSD are 
credible.  Once it is clear that the claimant lacks 
credibility as to a claim for service connection for PTSD, 
there is no reasonable possibility that further development 
could substantiate the claim because even if some event 
alleged as a stressor could be confirmed, the claimant would 
still lack credibility as to his evidentiary assertions with 
regard to the other subjective symptoms necessary to support 
a diagnosis of PTSD and to link that disability to service.  

With respect to the requirement that a current diagnosis of 
PTSD must be established under pursuant the DSM-IV, see 
Cohen, Id. and 38 C.F.R. § 4.130 (2002), the record does, as 
noted, contain documents setting forth a diagnosis of PTSD.  
In diagnosing PTSD, the clinicians accepted the veteran's 
accounts of stressful service-related events at face value 
without corroboration.  It is well settled, however, that VA 
adjudicative personnel are not bound to accept medical 
opinions based on uncorroborated accounts of stressors.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 )1992).  To the extent that such diagnoses 
reflect reliance on uncorroborated stressor stories, and 
indeed rebutted accounts of a death and of unceasing 
exchanges of fire, they may not be accepted as competent 
evidence of current PTSD or of a nexus between current 
disability and military service.  

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that a preponderance of the competent evidence of record is 
against the claim for service connection for PTSD and that 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  


ORDER

The veteran's claim for service connection for a back 
disability has been reopened by submission of new and 
material evidence and the appeal is allowed to that extent.  

The veteran's claim for service connection for a left knee 
disability has been reopened by submission of new and 
material evidence and the appeal is allowed to that extent.  

The veteran's claim for service connection for a back 
disability has been reopened by submission of new and 
material evidence and the appeal is allowed to that extent.  

The veteran's claim for service connection for a right knee 
disability has been reopened by submission of new and 
material evidence and the appeal is allowed to that extent.  

Service connection for PTSD is denied.  



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

